DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 18-37, which are directed to a manner of operating the disclosed liquid dispenser, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claims 29 and 37 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the operation" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an operation” is one way to resolve the indefiniteness issues.
Claim 23 depends from claim 22.
Claim 30 recites the limitation "the operation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an operation” is one way to resolve the indefiniteness issues.
Claim 35 recites the limitation "the pipette tip connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-34 and 36-37 depend from claim 30.
Appropriate corrections are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-21 and 24-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marouiss et al. (US 2001/0048899 A1, cited in IDS filed 08/05/2019).
Regarding claim 18, Marouiss discloses a liquid dispenser (Fig. 25) comprising:
a plurality of dispense heads, each having one pipette tip connection configured to accept one pipette tip extending along a vertical direction when mounted (see: plurality of dispense elements 3108); and
an air handler comprising:
a manifold configured to connect to a pump, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply a separate dispense head of the plurality of dispense heads with (see: plurality of aspirating tubes 3114 and plurality of dispensing tubes); and
a plurality of independently controllable valves configured to selectively divert gas between the pump and the plurality of dispense heads (see: plurality of valves 3113);
wherein the plurality of dispense heads are movable in a vertical direction (Fig. 29, see: movement along z-axis).
Regarding claim 19, Marouiss further discloses the liquid dispenser has more than two dispense heads (Fig. 25, see: plurality of dispense elements 3108).
Regarding claim 20, Marouiss further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (Fig. 38, see: imaging device 3932 configured for position control).
Regarding claim 21, Marouiss further discloses the manifold is configured to divert gas to more than two dispense heads (Fig. 25, see: plurality of aspirating tubes 3114 and plurality of dispensing tubes).
Regarding claim 24, Marouiss further discloses the liquid dispenser is configured to move in at least one degree of translational freedom (Fig. 29, see: movement along x, y, and z-axis).
Regarding claim 25, Marouiss further discloses the pump, wherein the pump is directly connected to only the manifold (Fig. 25, see: plurality of syringe pumps).
Regarding claim 26, Marouiss further discloses a scanner configured to scan information from one or more of a sample tube, a reagent holder, or a microfluidic cartridge (Fig. 18, see: barcode reader 2120).
(Fig. 25, see: nozzles 3126 are fully capable of being removed).
Regarding claim 29 Marouiss further discloses the gas is air (Fig. 25, see; pump 3104).
Regarding claim 30, Marouiss discloses a liquid dispenser (Fig. 25) comprising:
a plurality of dispense heads, each dispense head configured to connect to a pipette tip extending along a vertical direction when mounted (see: plurality of dispense elements 3108);
a plurality of valves, each valve of the plurality of valves associated with a corresponding dispense head of the plurality of dispense heads and configured to control the operation of the corresponding dispense head of the plurality of dispense heads including controlling when to reduce pressure, thereby causing a sucking operation, or to increase pressure, thereby causing a dispense operation (see: plurality of valves 3113); and
a manifold configured to divert gas from a gas source to the plurality of valves, each valve of the plurality of valves configured to be in communication with the manifold, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply gas to a separate valve of the plurality of valves (see: plurality of aspirating tubes 3114 and plurality of dispensing tubes).
Regarding claim 31, Marouiss further discloses the liquid dispenser has more than two dispense heads (Fig. 25, see: plurality of dispense elements 3108).
(Fig. 38, see: imaging device 3932 configured for position control).
Regarding claim 33, Marouiss further discloses a channel connects a line of the manifold and a valve of the plurality of valves, wherein the channel comprises a tube (Fig. 25, see: tubing which couples each syringe pump 3112 to the plurality of valves 3113).
Regarding claim 34, Marouiss further discloses each valve is spatially separated from the manifold (Fig. 25, see: plurality of valves 3113).
Regarding claim 35 Marouiss further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 25, see: nozzles 3126 are fully capable of being removed).
Regarding claim 36 Marouiss further discloses the plurality of dispense heads are movable in the vertical direction (Fig. 29, see: movement along z-axis).
Regarding claim 37 Marouiss further discloses the gas is air (Fig. 25, see; pump 3104).

Claim(s) 18-25 and 27-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pelc et al. (USP 6,203,759 B1).
Regarding claim 18, Pelc discloses a liquid dispenser (Fig. 7) comprising:
a plurality of dispense heads, each having one pipette tip connection configured to accept one pipette tip extending along a vertical direction when mounted (see: plurality of micro dispensers 212); and

a manifold configured to connect to a pump, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply a separate dispense head of the plurality of dispense heads with gas (see: distribution tube 234 that splits into a plurality of sections 236); and
a plurality of independently controllable valves configured to selectively divert gas between the pump and the plurality of dispense heads (see: plurality of solenoid valves 242);
wherein the plurality of dispense heads are movable in a vertical direction (see: three axis robot 238).
Regarding claim 19, Pelc further discloses the liquid dispenser has more than two dispense heads (Fig. 7, see: plurality of micro dispensers 212).
Regarding claim 20, Pelc further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (C14/L53-65, see: optical based coordination of the three axis robot 238 movement).
Regarding claim 21, Pelc further discloses the manifold is configured to divert gas to more than two dispense heads (Fig. 7, see: distribution tube 234 that splits into a plurality of sections 236).
Regarding claim 22, Pelc further discloses a second valve configured to control the operation of one of the plurality of dispense heads including controlling when to reduce pressure in the dispense head, thereby causing a sucking operation, or to (Fig. 7, see: pressure relief valve 230).
Regarding claim 23, Pelc further discloses the second valve is spatially separated from the manifold (Fig. 7, see: pressure relief valve 230).
Regarding claim 24, Pelc further discloses the liquid dispenser is configured to move in at least one degree of translational freedom (Fig. 7, see: three axis robot 238).
Regarding claim 25, Pelc further discloses the pump, wherein the pump is directly connected to only the manifold (Fig. 7, see: pressure control system 218).
Regarding claim 27 Pelc further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 7, see: tips of the plurality of micro dispensers 212 are fully capable of being removed).
Regarding claim 28 Pelc further discloses a printed circuit board configured to send signals related to valve control (Fig. 7, see: system controller 224 and flow sensor 244).
Regarding claim 29 Pelc further discloses the gas is air (Fig. 7, see: pressure control system 218).
Regarding claim 30, Pelc discloses a liquid dispenser (Fig. 7) comprising:
a plurality of dispense heads, each dispense head configured to connect to a pipette tip extending along a vertical direction when mounted (see: plurality of micro dispensers 212);
a plurality of valves, each valve of the plurality of valves associated with a corresponding dispense head of the plurality of dispense heads and configured to (see: plurality of solenoid valves 242); and
a manifold configured to divert gas from a gas source to the plurality of valves, each valve of the plurality of valves configured to be in communication with the manifold, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply gas to a separate valve of the plurality of valves (see: distribution tube 234 that splits into a plurality of sections 236).
Regarding claim 31, Pelc further discloses the liquid dispenser has more than two dispense heads (Fig. 7, see: plurality of micro dispensers 212).
Regarding claim 32, Pelc further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (C14/L53-65, see: optical based coordination of the three axis robot 238 movement).
Regarding claim 33, Pelc further discloses a channel connects a line of the manifold and a valve of the plurality of valves, wherein the channel comprises a tube (Fig. 7, see: plurality of sections 236).
Regarding claim 34, Pelc further discloses each valve is spatially separated from the manifold (Fig. 7, see: plurality of solenoid valves 242).
Regarding claim 35 Pelc further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 7, see: tips of the plurality of micro dispensers 212 are fully capable of being removed).
 the plurality of dispense heads are movable in the vertical direction (Fig. 7, see: three axis robot 238).
Regarding claim 37 Pelc further discloses the gas is air (Fig. 7, see: pressure control system 218).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT J EOM/           Primary Examiner, Art Unit 1797